DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 8, 10-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Burns et al. (WO 2003040653 A1) (hereinafter Burns).  As cited in prior actions, Burns discloses the use of two satellites simultaneously imaging an area – particularly, in an MEO orbit, image data from two satellites spanning two footprints is combined used to produce an overall three-dimensional image.  Satellites in non-geostationary (non-stationary) orbit can only image areas of the Earth’s surface at given time periods corresponding to when the satellites are aligned with such given areas.  The resolution and frame rate of image capture may be altered or chosen so as to provide simultaneous capture from two or more cameras of given areas of the Earth’s surface.  Despite the contextual significance of Burns’ disclosure, it does not discuss particulars with respect to the spacing of exactly two satellites corresponding to a half-orbital period, nor does it disclose the type of non-stationary orbit related to image capture being a highly elliptical orbit (HEO), wherein said region of interest consists of a portion of the Earth’s surface exhibiting a latitude greater than or equal to 50⁰. 
Caplin et al. (U.S. Patent Publication No. 20090224105 A1) (hereinafter Caplin) discloses using a plurality of satellites which follow highly elliptical orbit (HEO) paths, having an inclination corresponding to a Molniya orbit.  
Nixon (U.S. Patent Publication 20100013927 A1) (hereinafter Nixon) discloses that the quantities and other characteristics of detail cameras may be adjusted to provide for image results desired.  The cameras can be reconfigured such that the provide high or low numbers of images, and the cameras can 
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 11, and 12: “obtaining an image covering all of said region of interest by the merging of exactly two said partial images for each of said satellites, acquired in successive acquisition periods, exhibiting a predefined time shift between the acquisition periods of said partial images, for each of said two satellites”, “wherein said non-stationary orbit and said acquisition periods being chosen such that the partial images of the same rank, taken in combination, ensure a partial coverage of said region of interest, exhibiting coverage gaps,” and “wherein said non-stationary orbit is an inclined highly elliptical orbit and said region of interest consists of a portion of the Earth’s surface exhibiting a latitude greater than or equal to a limit value L ≥ 50⁰.”
Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486